VELVA L. PRICE, District Clerk, Travis County Courthouse, Third Floor

              RECEIPT AND EXECUTION OF MANDATE FROM
                       THE COURT OF APPEALS
                  BY THE CRIMINAL DISTRICT CLERK

Mr. Jeffrey D. Kyle, Clerk                                          February 06, 2015
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
                                                                              February 9, 2015
Criminal Division
P.O. Box 679004,
Austin, Texas, 78767

       Re:     No. 03-12-00757-CR
               (Trial Court No.D-1-DC-11-904045)

       Styled: VERNA LOUGRACE COOPER
               vs.
               The State of Texas

Dear Mr. Kyle:

Pursuant to Texas Rule of Appellate Procedure 87(b)(1), I hereby forward my acknowledgment
of the receipt and the execution of the mandate on FEBRUARY 6, 2015 from the Court of
Appeals in the above cause. The official execution of this mandate is recognized by the Travis
County Sheriff whereas the capias after mandate, official notice of mandate, or transfer of inmate
to proper authorities, has been executed and or is in the process of being executed hereby placing
the defendant within the proper jurisdiction of the trial court.
                                              Respectfully,

                                             VELVA L. PRICE
                                             District Clerk
                                             Travis County, Texas



                                     By:     _________________________________
                                             Deputy,JESSICA CONTRERAS

                                                                                      C38 - 000000063